Case 1:21-cv-22441-RNS Document 20 Entered on FLSD Docket 07/27/2021 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida

   Donald Trump, Linda Cuadros, and )
   American Conservative Union,     )
   Plaintiffs,                      )
                                    ) Civil Action No. 21-22441-Civ-Scola
   v.                               )
                                    )
   Twitter, Inc. and Jack Dorsey,   )
   Defendants.                      )
              Order Denying Motion for Leave to File Amicus Brief
         This matter came before the Court upon Chris Servier, John Gunter Jr.,
  and Pastor Rich Penkoski’s (the “amici”) motion for leave to file brief as amici
  curiae. (ECF No. 16). For the reasons stated below, the motion is denied. (ECF.
  No. 16.)
         In this action, the Plaintiffs Donald J. Trump, Linda Cuadros, and
  American Conservative Union (collectively, “Plaintiffs”) allege violations of the
  First Amendment against Defendants Twitter, Inc., and its owner, Jack Dorsey.
  (ECF No. 1.) The Plaintiffs also seek a declaration that 47 U.S.C. § 230
  (“Section 230”) is unconstitutional.
         The amici have filed a motion for leave to file an amicus brief to aid the
  Court in deciding the issues raised in this action. The proposed brief, filed on
  the public docket, purports to support the Plaintiffs’ claims that social media
  platforms, like Twitter, are abusing Section 230 to curtail the public’s ability to
  exercise its rights under the First Amendment. (ECF No. 17 at 6.) The amici
  contend that the Court has two options in deciding this case: “the Court must
  rule that Florida needs to pass a better law, like …the Stop Social Media
  Censorship Act that will allow consumers like the Plaintiffs to obtain relief
  when they are the victim of deceptive trade practices, fraudulent inducement,
  breach of contract, unjust enrichment, [and] false advertising...” (Id. at 8.)
  Alternatively, the amici argue, the Court must find Section 230
  unconstitutional. (Id.)
         District courts have inherent power to appoint amicus curiae to assist it
  in a proceeding. Resort Timeshare Resales, Inc. v. Stuart, 764 F. Supp. 1495,
  1500-01 (S.D. Fla. 1991). “As a corollary to such power, district courts also
  have the inherent authority to deny leave to file an amicus curiae brief.” United
  States v. UBS AG, No. 09-20423-CIV, 2009 WL 10669118, at *1 (S.D. Fla. May
  19, 2009) (Gold, J.); see also Dibbs v. Hillsborough Cty., Fla., No. 8:12-CV-
Case 1:21-cv-22441-RNS Document 20 Entered on FLSD Docket 07/27/2021 Page 2 of 3




  2851-T-36TGW, 2014 WL 12839780, at *1 (M.D. Fla. Dec. 4, 2014) (Honeywell,
  J.) (“Thus, [t]he decision whether to allow a non-party to participate as
  an amicus curiae is solely within the broad discretion of the Court.”)
  (quotations omitted). Generally, the circumstances under which an amicus
  brief is considered desirable are limited to: (1) when the named parties are not
  represented by counsel, (2) when the amici have an interest in some other case
  that may be affected by the disposition of the subject litigation, and (3) when
  the amicus brief has unique information or perspective that can help the court
  beyond the help that lawyers for the parties are able to provide. Dibbs, 2014
  WL 12839780, at *1 (citing Citizens Against Casino Gambling in Erie County v.
  Kempthorne, 471 F.Supp.2d 295 (W.D.N.Y. 2007)). Further, district courts have
  looked to Fed. R. App. P. 29 for guidance in determining whether to grant leave
  to file amicus briefs. Id. The rule provides that leave should be granted only if
  the court is satisfied as to the movant’s interest and the reasons why an
  amicus brief would be desirable and relevant to the disposition of the case.
  Fed. R. App. P. 29(b). With these principles in mind, the Court denies the
  motion.
          Here, the Plaintiffs are represented by counsel. It is unclear whether the
  Defendants have been served, although, the Court presumes that when they
  are served the Defendants will be represented by counsel.
          More importantly, the proposed amicus brief does little to help the Court
  determine issues raised in this action. For example, although the motion
  represents that the amici will aid the Court in determining whether the
  Plaintiffs’ have standing to bring this action (ECF No. 16 at 1), the proposed
  amicus brief is silent as to that point. Further, the proposed amicus brief is
  silent as to the constitutionality of Section 230, going as far as calling it
  “generally good law.” (ECF No. 17 at 6.) The brief is exclusively dedicated to
  advocating for the passage of the Stop Social Media Censorship Act, a proposed
  bill in Florida. Notably, the Plaintiffs in this action have not alleged any facts
  related to that bill.
          Lastly, the amici argue that disposition of this action may affect a
  forthcoming action against the Attorney General of the United States. While the
  motion does not identify that case, it appears that the amici refer to Sevier et
  al. v. Garland et al., 21-22577-Civ, pending before Judge Darrin P. Gayles,
  which the amici filed in this district on July 20, 2021. Even though that case
  questions the constitutionality of Section 230, the proposed amicus brief here
  does not address that issue and is thus helpful to neither the Court nor the
  parties in this case.
          For the aforementioned reasons, the amici’s motion is denied (ECF No.
  16) and the proposed amicus brief (ECF No. 17) is stricken.
Case 1:21-cv-22441-RNS Document 20 Entered on FLSD Docket 07/27/2021 Page 3 of 3




        Done and ordered in chambers, at Miami, Florida, on July 27, 2021.



                                          _______________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge

  Copies furnished to:
  Chris Sevier
  118 16th Ave. S #247
  Nashville, TN 37203

  John Gunter
  195 NW 103 St
  Miami, FL 33150

  Richard Penkoski
  195 NW 103 St
  Miami, FL 33150
